FLY, C. J.
This suit originated in the justice’s court, and was instituted by appellee. After judgment in the justice’s court, an appeal was sought to the county court. No appeal bond from the justice’s to the county court appears in the record, and that bond is absolutely necessary to confer jurisdiction on the county court. In order to confer jurisdiction on this court, the county court must have obtained jurisdiction. The record fails to show jurisdiction in this court, and the appeal will be dismissed.
Dismissed for want of jurisdiction.